       Case: 3:19-cv-00887-bbc Document #: 56 Filed: 05/24/21 Page 1 of 20




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -
FRANKLIN KLEIN,
                                                       OPINION AND ORDER
                           Plaintiff,
                                                             19-cv-887-bbc
              v.

PAULINE HULSTEIN, AMANDA KRAGNESS,
TAMMY MAASEN AND WADE PULHAM,

                            Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -

       Pro se plaintiff Franklin Klein, who is incarcerated at New Lisbon Correctional

Institution, is proceeding on claims that staff at the Jackson Correctional Institution failed

to provide him the low bunk restriction that was prescribed for his vertigo and seizures, in

violation of his rights under the Eighth Amendment and state negligence law. Before the

court is defendants’ motion for summary judgment. Dkt. #36. Because plaintiff has not

shown that any of the defendants acted with deliberate indifference to his medical

conditions, I will grant defendants’ motion for summary judgment with respect to his Eighth

Amendment claims against them. I decline to exercise supplemental jurisdiction over

plaintiff’s remaining state law claims and will dismiss those claims without prejudice.

       From the parties’ proposed findings of fact and the evidence of record, I find the

following facts to be undisputed unless otherwise noted.




                                              1
         Case: 3:19-cv-00887-bbc Document #: 56 Filed: 05/24/21 Page 2 of 20




                                  UNDISPUTED FACTS

                                       A. The Parties

         During the time period relevant to this lawsuit, plaintiff Franklin Klein was

incarcerated at the Jackson Correctional Institution, where defendants all worked. Amanda

Kragness was a unit manager, Wade Pulham was a correctional sergeant, Tammy Maassen

was the health services manager and a registered nurse, and Pauline Hulstein was a nurse

clinician 2.

         Defendant Kragness is responsible for supervising security staff assigned to the

Melrose Unit, including defendant Pulham. As the health services manager, defendant

Maassen supervises nursing staff and provides administrative support and direction for the

health services unit. She generally does not provide direct medical care to inmates. Maassen

is typically sent copies of incident reports regarding medical incidents. Sometimes the copy

is just for informational purposes; other times, the copy allows her to follow-up on a specific

issue.



                        B. Relevant Prison Policies and Procedures

1. Requests for medical care

         When an inmate has a medical concern, or wishes to communicate with medical staff

or requests to be seen by health services staff, he must fill out a health service request form

and submit it to the health services unit. If an inmate wants to be seen, he must check the

box labeled “Health Services” and write in the description section the medical issue he wants



                                              2
       Case: 3:19-cv-00887-bbc Document #: 56 Filed: 05/24/21 Page 3 of 20




assessed. Otherwise, if an inmate is just requesting information, he is to check the box

entitled “Information.” Health service requests are collected from the housing units daily

and triaged by nursing staff within 24 hours of receipt, if possible.

       Nursing staff will schedule an appointment for the inmate as necessary, based on the

symptoms reported. For non-urgent matters, the inmate is scheduled for an appointment

as soon as possible, depending on staff availability, the relative urgency of the medical

problem and the number of other patients requiring urgent medical care. Inmates describing

urgent matters are scheduled for an appointment the same day with a nurse, who may

schedule a same-day appointment with an advanced care provider if necessary. Inmates are

instructed to alert unit security staff if they believe they have a medical or life-threatening

emergency. Security staff then call or notify the health services unit. Health services unit

managers such as defendant Maassen usually do not see health service requests unless

nursing staff forward them to her to address a particular issue.



2. Medical restrictions

       The Wisconsin Integrated Corrections System (WICS) is a database that contains a

profile on each inmate in the Wisconsin Department of Corrections, including information

about the inmate’s criminal sentence, disciplinary history, housing location, classification

and special medical needs and restrictions. Certain medical restrictions are placed into

WICS so that security staff can obtain the information quickly without having to consult

health service staff.



                                              3
       Case: 3:19-cv-00887-bbc Document #: 56 Filed: 05/24/21 Page 4 of 20




       Decisions about whether an inmate needs a low bunk or a low tier for medical reasons

are made by nursing staff, health care providers or the Special Needs Committee and noted

in WICS. If an inmate asks security staff for a low bunk or low tier, security staff will direct

the inmate to fill out a health service request form so the inmate can be seen by a medical

professional for the purpose of determining whether a low bunk or low tier accommodation

is necessary.

       The Department of Corrections has enacted a health service policy and procedure (no.

300:07) entitled “Medical/Dental Restrictions/Special Needs,” along with “Appendix 1:

Guidelines for Restrictions/Special Needs,” which provide the following criteria for the

issuance of a first-floor or low tier restriction:     severe debilitating illness; significant

functional limitations secondary to arthritis, muscular skeletal disorders or neurological

disorders; significant symptomatic cardiovascular disease; significant symptomatic chronic

lung disease; post operative restrictions; active seizure diagnosis (not remote history that

requires no treatment); and blindness. The guidelines are not mandatory and are subject to

the medical conclusions of the Special Needs Committee, with input from the advanced care

provider, if needed. The committee makes the decision to approve or deny an inmate

request for a special accommodation or comfort item based on a review of the inmate’s

recent medical history and taking into consideration any security concerns.

       Medical restrictions for a low bunk and a low tier are not automatically ordered

together. A diagnosis of seizure disorder or vertigo does not necessarily mean that an inmate

receives both a low bunk and a low tier restriction. According to defendant Maassen, if an



                                               4
       Case: 3:19-cv-00887-bbc Document #: 56 Filed: 05/24/21 Page 5 of 20




inmate is seizure-free for a determined amount of time, he does not generally need a low

bunk or low tier restriction. If recent seizures are noted, then the inmate would be granted

a low bunk restriction, but not necessarily a low tier restriction. In addition, not every

complaint of vertigo or vomiting requires a low tier restriction. There are other avenues to

try prior to moving rooms, such as medication, rest and activity restrictions.



3. Cell assignments

       Unit managers and sergeants are responsible for assigning a bunk whenever an inmate

is transferred to a new unit. These security staff members first check the inmate’s Special

Handling Summary in WICS for any medical restrictions or consultation with health services

unit staff, if necessary, prior to assigning a bunk. The security staff may call the health

services unit to verify whether an inmate has a low bunk or low tier restriction in place.

However, security staff do not independently determine whether these accommodations are

necessary – those decisions are made by the health services unit. (Plaintiff attempts to

dispute this fact by stating that security staff have the authority to move any inmate to a

lower tier at any time, even without a medical restriction. However, plaintiff has not cited

any admissible evidence to support his assertion.) Security staff such as defendants Kragness

and Pulham do not have access to inmate medical files or medical conditions that necessitate

the restriction or accommodation.




                                             5
       Case: 3:19-cv-00887-bbc Document #: 56 Filed: 05/24/21 Page 6 of 20




                  C. Plaintiff’s Cell Assignments and Medical Treatment

       On March 21, 2018, while plaintiff was incarcerated at a different institution, Dr.

Scott Hoftiezer ordered plaintiff a low bunk and low tier restriction for 60 days. Dr.

Hoftiezer completed a physical examination report for plaintiff on April 25, 2018. The

report listed “vertigo response to meclizine” as plaintiff’s current active medical problem and

noted that plaintiff had “epilepsy grand mal seizures as a child which did resolve after some

years[;] however as an adult[,] he experienced head trauma and began experiencing grand

mal seizures again and was placed back on his Dilantin. When he takes his Dilantin he’s

generally very well controlled.” Dr. Hoftiezer ordered plaintiff a low bunk restriction for one

year. (Although plaintiff says that Dr. Hoftiezer told him at the April 25 appointment that

the restriction was for both a low bunk and low tier for one year, his medical record does not

contain such a restriction. Dkt. #39-1 at 5, 20.)

       When plaintiff arrived at Jackson on June 12, 2018, he was housed in Unit X, Tier

A in a low bunk in cell A95. Unit X is the intake unit, where new inmates are temporarily

housed following a transfer until they complete the intake process and are assigned to a

regular housing unit. Tier A is a lower tier on the first floor.

       As part of intake on June 12, 2018, defendant Hulstein reviewed plaintiff’s medical

chart, including Dr. Hoftiezer’s April 25 report and order. Hulstein completed a transfer

screening form to identify plaintiff’s medical needs.

       On August 20, 2018, plaintiff had a dizzy spell while working in the main kitchen

and was seen by the health services unit.          Maassen received an incident report for



                                               6
       Case: 3:19-cv-00887-bbc Document #: 56 Filed: 05/24/21 Page 7 of 20




informational purposes on August 21, 2018. On September 3, 2018, while he was walking

back to his housing unit, plaintiff became nauseous. The on-call nurse was called. Plaintiff

was told to take his medication for nausea. Maassen received an incident report for

informational purposes on September 4, 2018.

       On September 11, 2018, plaintiff was moved to the Melrose Unit, Tier A2. He was

assigned to a low bunk in cell 250. Tier A2 is an upper tier on the second floor, which

meant that plaintiff would have had to walk up a flight of stairs to get to his cell. At that

time, he had a medical restriction only for a low bunk and not for a low tier. On September

25, 2018, plaintiff was moved to Tier B2 (also an upper tier) on the Melrose Unit) and was

assigned to a low bunk in cell 206.

       On January 5, 2019, health services was called when plaintiff was at recreation lifting

weights. He told the officer that he had vertigo and had vomited in the toilet. Defendant

Kragness was not at the institution that day. Defendant Hulstein saw plaintiff the same day.

She was not aware that plaintiff was housed in an upper tier, and plaintiff did not ask to be

moved to a lower tier during this appointment. Hulstein told plaintiff to avoid strenuous

activity and added a “no strenuous activity” restriction to WICS. The next day, Hulstein

saw plaintiff for a follow-up on his vertigo. Plaintiff reported no new episodes and said he

was taking his Meclizine for dizziness. Defendants Maassen and Kragness received a copy

of the incident report regarding the vertigo on January 7, 2019.

       On January 9, 2019, plaintiff submitted two health service requests, complaining of

ongoing issues. In one request, he stated that he was experiencing dizziness and had spoken



                                              7
       Case: 3:19-cv-00887-bbc Document #: 56 Filed: 05/24/21 Page 8 of 20




to the unit manager about getting him a low bunk on a low tier. Defendant Hulstein

responded to both of plaintiff’s health service requests on January 10, 2019, telling plaintiff

that she would schedule him to be seen by the advanced care provider. She further advised

him that he could put in a special needs request for a low bunk and low tier. Hulstein

believed that this was an appropriate course of action because plaintiff was not complaining

of new problems (which might have prompted her to schedule him for a same-day nursing

appointment) and his complaints were related to ongoing, non-urgent medical issues for

which she had just seen him.

       As a nurse, Hulstein could provide only over-the-counter pain relievers, ice and

activity restrictions. She could not prescribe plaintiff medications. At that time, plaintiff

was taking meloxicam for pain and had an activity restriction. Hulstein had the authority

to order a temporary low tier restriction for severe symptoms or conditions, but she

determined that plaintiff did not need one because his symptoms were not severe, he was

already taking meclizine for dizziness and he would be scheduled for an appointment with

an advanced care provider to determine whether any additional treatment was necessary.

       Kragness was not notified by the health services unit or a security supervisor that

plaintiff needed to be moved to a lower tier. (The parties dispute whether plaintiff ever

discussed a low tier restriction with defendants Kragness and Pulham, and whether these

defendants knew about any of plaintiff’s medical conditions. Kragness says that she does

not recall any conversations about a low tier restriction and did not become aware of

plaintiff’s medical issues until the instant lawsuit. Plaintiff says that on January 9, 2019, he



                                               8
       Case: 3:19-cv-00887-bbc Document #: 56 Filed: 05/24/21 Page 9 of 20




told Kragness and Pulham about his vertigo and seizure disorder, the dizziness he had while

walking up and down stairs, his fear about falling down the stairs and his wish to be moved

to a lower tier. Plaintiff also says that Kragness learned about his vertigo in an incident

report on January 7, 2019.)

       Seizure disorders are considered a chronic condition that require an annual provider

visit for assessment and medication management. The advanced care provider is responsible

for making the determination regarding what each individual patient needs for care related

to seizures. Plaintiff’s advanced care provider appointment would have been scheduled by

a medical assistant as soon as the advanced care provider could see him, which is dependent

upon the provider’s availability and any emergent issues of other patients that need to be

addressed first. (Plaintiff says no such appointment took place.)

       Plaintiff did not submit a request to the Special Needs Committee for a low tier

restriction. (Plaintiff says that he thought he had a low tier restriction when he arrived at

Jackson and was never told how to make a request of the Special Needs Committee.) In any

event, according to Maassen, plaintiff would not have met the Special Needs policy criteria

for a permanent low tier restriction for his seizure activity at the time he arrived at Jackson.

Although he was experiencing dizziness, plaintiff’s records show that he had not had any

seizure activity for some time and his seizures were considered to be under control.

       On January 20, 2019, plaintiff fell down the stairs. He was treated for his fall at

Gundersen Hospital.      His records from that visit state that the “symptoms he was

mentioning [were] of an abnormal variation and there were concerns for malingering



                                               9
      Case: 3:19-cv-00887-bbc Document #: 56 Filed: 05/24/21 Page 10 of 20




intent…” and that he “was stable for discharge with concerns that his symptoms were

malingering in nature.” Dkt. 39-1 at 29-30. Subsequent treatment records reveal that

plaintiff’s “right lower extremity has loss of sensation to light touch and pinprick,” dkt. #51-

21 at 4, but note that he had “normal and full strength in bilateral lower extremities with hip

flexion, knee flexion, and extension, dorsiflexion, plantarflexion, and EHL testing,” dkt. #51-

20 at 3.

       Dr. Liu reviewed the video of plaintiff’s fall. She documented his grabbing a handle

and slowly releasing himself into a sitting position, after which he “gradually rolled down the

steps onto the floor. His head appeared to be well controlled as he rolled down the steps.

No seizure activity seen.” On January 22, 2019, defendant Maassen received copies of the

incident reports completed by staff.

       After plaintiff’s release from the hospital on January 24, 2019, Dr. Liu ordered

plaintiff a restriction for a low bunk and low tier. That day, plaintiff was moved to Tier B1

(a lower tier) on the Melrose Unit. He remained on this lower tier (other than for a brief

move to Tier A1, another lower tier) until he transferred to New Lisbon Correctional

Institution on February 19, 2019.

       Plaintiff did not write to defendant Maassen about a low tier restriction and she did

not respond to any of his health service requests for a low tier restriction. Maassen only

became aware of plaintiff’s request for a low tier when he filed an offender complaint in

February 2019. She met with the institution complaint examiner around March 2019 to

discuss plaintiff’s complaint that he fell down the stairs on January 20, 2019 because he



                                              10
      Case: 3:19-cv-00887-bbc Document #: 56 Filed: 05/24/21 Page 11 of 20




believed he was supposed to be housed on a lower tier. Maassen reviewed plaintiff’s records

and confirmed that his low tier restriction had expired on April 30, 2018, prior to his arrival

at Jackson. He only had a low bunk restriction in place at the time he arrived at Jackson on

June 12, 2018, and he was assigned to a low bunk.



                                         OPINION

                                   A. Eighth Amendment

       A prison official may violate the Eighth Amendment if the official is “deliberately

indifferent” to a “serious medical need.” Estelle v. Gamble, 429 U.S. 97, 104-05 (1976).

See also Pyles v. Fahim, 771 F.3d 403, 408 (7th Cir. 2014) (quoting Rhodes v. Chapman,

452 U.S. 337, 347 (1981)) (Eighth Amendment “protects prisoners from prison conditions

that cause ‘the wanton and unnecessary infliction of pain,’” including “grossly inadequate

medical care.”). Defendants accept for the purpose of summary judgment that plaintiff had

serious medical needs. Dkt. # at 11. Therefore, the question is whether plaintiff has

submitted enough evidence to allow a reasonable jury to conclude that any of the defendants

acted with “deliberate indifference” toward his serious medical need. Gomez v. Randle, 680

F.3d 859, 865 (7th Cir. 2012).

       “Deliberate indifference” means that the officials were aware that the prisoner faced

a substantial risk of serious harm but disregarded the risk by consciously failing to take

reasonable measures to address it. Forbes v. Edgar, 112 F.3d 262, 266 (7th Cir. 1997). To

be considered “deliberately indifferent,” an official “must both be aware of the facts from



                                              11
      Case: 3:19-cv-00887-bbc Document #: 56 Filed: 05/24/21 Page 12 of 20




which the inference could be drawn that a substantial risk of serious harm exists, and he

must also draw the inference.” Snipes v. Detella, 95 F.3d 586, 590 (7th Cir. 1996).

Inadvertent error, negligence, gross negligence and ordinary malpractice are not cruel and

unusual punishment within the meaning of the Eighth Amendment. Vance v. Peters, 97

F.3d 987, 992 (7th Cir. 1996).

       Medical providers such as defendants Hulstein and Maassen in this case may violate

an inmate’s Eighth Amendment rights if they prescribe a course of treatment without

exercising medical judgment or if they do so knowing that the treatment will be ineffective.

Whiting v. Wexford Health Sources, Inc., 839 F.3d 658, 662-63 (7th Cir. 2016). In cases

like this one, in which a prisoner alleges that he received some treatment (in this case, a

medical restriction) for his medical condition, but that the treatment was inadequate, the

relevant question is whether defendants’ actions were “such a substantial departure from

accepted professional judgment, practice, or standard, as to demonstrate that the person

responsible actually did not base the decision on such a judgment.” Estate of Cole by Pardue

v. Fromm, 94 F.3d 254, 261-62 (7th Cir. 1996). In such cases, courts must defer to a

medical professional’s treatment decision unless no minimally competent professional would

have chosen the same course of treatment under the circumstances. Pyles, 771 F.3d at 409.

A “[d]isagreement between a prisoner and his doctor, or even between two medical

professionals, about the proper course of treatment generally is insufficient, by itself, to

establish an Eighth Amendment violation.” Id.

       Evidence sufficient to create a jury question might include the obviousness of the risk



                                             12
       Case: 3:19-cv-00887-bbc Document #: 56 Filed: 05/24/21 Page 13 of 20




from a particular course of medical treatment, the defendants’ persistence in “a course of

treatment known to be ineffective” or proof that the defendants’ treatment decision departed

so radically from “accepted professional judgment, practice, or standards” that a jury may

reasonably infer that the decision was not based on professional judgment. Id.

       In addition, plaintiff must show how each of the defendants was personally involved

in depriving or delaying plaintiff necessary treatment. Kuhn v. Goodlow, 678 F.3d 552,

555-56 (7th Cir. 2012). An individual cannot be held liable in a § 1983 action unless he or

she caused or participated in an alleged unconstitutional deprivation of rights. Pepper v.

Village of Oak Park, 430 F.3d 805, 810 (7th Cir. 2005).



1. Defendants Kragness and Pulham

       Plaintiff claims that defendants Kragness (supervisor of security staff assigned to the

Melrose unit) and correctional sergeant Pulham were deliberately indifferent to his medical

conditions by failing to insure that his lower tier restriction was enforced by assigning him

to a cell on the lower tier. However, the undisputed facts show that plaintiff did not have

a lower tier restriction in place once he transferred to Jackson, or later, when he fell on

January 20, 2019. Although plaintiff says that Dr. Hofteizer verbally told him on April 25,

2018 that he had a low tier restriction for one year, neither the medical record from that

appointment nor Dr. Hofteizer’s order mention a low tier restriction and none was recorded

in WCIS. Thus, Kragness and Pulham did not disregard any existing medical restriction for

plaintiff.



                                             13
      Case: 3:19-cv-00887-bbc Document #: 56 Filed: 05/24/21 Page 14 of 20




       Although plaintiff contends that he told Kragness and Pulham about his seizure

disorder and his need for a cell on a low tier, it is undisputed that decisions about medical

restrictions are made by nursing staff, advanced health care providers and the Special Needs

Committee. Plaintiff contends that security staff could have assigned him to a low tier at

their own discretion, but he fails to present any evidence to support his assertion. In any

event, even if Kragness and Pulham knew about plaintiff’s medical conditions and could

have moved him to a lower tier at their own discretion, a reasonable jury could not conclude

that they had any responsibility to do so in this case. Department policy sets forth specific

criteria for issuing low tier restrictions, and even an inmate diagnosed with a seizure disorder

is not automatically entitled to a low tier. The medical providers who saw plaintiff at

Jackson before January 25, 2019 determined that a low tier restriction was not warranted,

and Kragness and Pulham were entitled to rely on their judgment. Therefore, I conclude

that defendants Kragness and Pulham are entitled to summary judgment on plaintiff’s Eighth

Amendment claims against them.



2. Defendants Maassen and Hulstein

       Plaintiff contends that defendants Maassen (Health Services Manager) and Hulstein

(a nurse clinician) were deliberately indifferent to his medical conditions by refusing to

implement or issue a low tier restriction for him. (Plaintiff also contends that medical staff

failed to follow several Department of Adult Institutions policies, including #500.30.55 and

#500.30.58, regarding chronic illnesses and communication of health needs, but plaintiff



                                              14
       Case: 3:19-cv-00887-bbc Document #: 56 Filed: 05/24/21 Page 15 of 20




was not allowed to proceed on any such claim. Further, even if defendants violated

department or prison policies, these violations do not state a federal constitutional claim

over which this court may exercise jurisdiction. Scott v. Edinburg, 346 F.3d 752, 760 (7th

Cir. 2003). Violations of prison policies also do not give rise to state law claims over which

this court may exercise supplemental jurisdiction. Holm v. Dittman, No. 16-cv-781-bbc,

2017 WL 455444, at *2 (W.D. Wis. Feb. 2, 2017).)

       As previously discussed, there is no evidence that plaintiff had a low tier restriction

in place during the time period relevant to this case. Therefore, defendants Maassen and

Hulstein cannot be held liable for failing to implement any such restriction. Plaintiff argues

that as medical professionals, defendants Maassen and Hulstein should have known that a

person who experiences seizures and vertigo has difficulty with balance and is at a greater

risk for falling on stairs. According to plaintiff, these defendants would have known that he

had to travel up and down a flight of stairs to his cell numerous times a day. However,

under the circumstances of this case, no reasonable jury could conclude that Maassen and

Hulstein acted with deliberate indifference by failing to take action to issue plaintiff a low

tier restriction.



       a. Hulstein

       Defendant Hulstein performed an initial intake for plaintiff upon his arrival at

Jackson in June 2018 and reviewed Dr. Hoftiezer’s April 2018 report that stated that




                                             15
      Case: 3:19-cv-00887-bbc Document #: 56 Filed: 05/24/21 Page 16 of 20




plaintiff’s seizures are “very well controlled” when he takes his Dilantin. At that point,

plaintiff had only a low bunk restriction issued by Dr. Hoftiezer for one year.

       Hulstein did not see plaintiff again until January 5, 2019, when plaintiff reported

experiencing vertigo and vomiting while lifting weights. She issued a “no strenuous activity”

restriction and followed up with plaintiff the next day. On January 6, plaintiff reported that

he had not had any other episodes and was taking his Meclizine as scheduled. Contrary to

plaintiff’s assertion, a reasonable jury could not conclude that Hulstien had any reason to

believe a low tier restriction was necessary for plaintiff at this point. Plaintiff did not request

that he be moved to a lower tier during this appointment, and Hulstein knew that his seizure

disorder was well-controlled by Dilantin and that he was taking Meclizine for vertigo.

Although plaintiff previously had reported feeling dizzy on August 20, 2018 and nauseous

on September 3, 2018, he was seen by other providers for both incidents and did not require

any follow-up. The incidents were isolated and would not have alerted Hulstein that

plaintiff’s symptoms or condition required greater intervention several months later on

January 5, 2019.

       After plaintiff submitted health service requests on January 9, 2019 about ongoing

dizziness and a low tier restriction, Hulstein referred plaintiff to an advanced care provider

to determine whether additional treatment was required. Although plaintiff says that he was

never scheduled to see an advanced care provider, it is undisputed that a medical assistant

and not Hulstein would have been responsible for scheduling that appointment. Pursuant

to prison policy, Hulstein also encouraged plaintiff to submit a request to the Special Needs



                                                16
      Case: 3:19-cv-00887-bbc Document #: 56 Filed: 05/24/21 Page 17 of 20




Committee for a low tier, but plaintiff did not do so. Although plaintiff says that he did not

know how to submit such a request, there is no evidence that he asked for information or

assistance but was refused help.

       Hulstein believed that the referrals were the appropriate course of action for plaintiff

because his complaints were related to ongoing, non-urgent medical issues for which she had

just seen him. She determined that plaintiff did not need a temporary low tier restriction

because his symptoms were not severe, he was already taking Meclizine and he would be

seeing an advanced care provider. Plaintiff has failed to present any evidence apart from his

own lay opinion to contradict her medical judgment. No reasonable jury could conclude, on

the basis of these undisputed facts, that Hulstein’s actions were “so significant a departure

from accepted professional standards or practices that it calls into question whether [they]

actually [were] exercising [their] professional judgment.” Pyles, 771 F.3d at 409. Even if

another medical provider would have provided plaintiff a temporary low tier restriction in

early January 2019, a difference of opinion is not sufficient by itself to show deliberate

indifference. Id. Accordingly, defendant Hulstein is entitled to summary judgment with

respect to plaintiff’s Eighth Amendment claim against her.



       b. Maassen

       Unlike defendant Hulstein, defendant Maassen was not involved in any decision

making regarding plaintiff’s need for a medical restriction. She did not provide any direct

patient care to plaintiff, respond to his health service requests or receive a request from him



                                              17
      Case: 3:19-cv-00887-bbc Document #: 56 Filed: 05/24/21 Page 18 of 20




for a low tier restriction. The undisputed facts show that Maassen’s involvement in this case

was limited to her being informed about plaintiff’s medical incidents after they occurred.

Maassen received incident reports about plaintiff’s dizzy spell in the kitchen on August 20,

2018, feeling nauseous on September 3, 2018 and having vertigo and vomiting while lifting

weights on January 5, 2019. However, as discussed, other medical providers determined that

plaintiff’s symptoms were not severe and his condition was under control; plaintiff was

provided with medical care following each incident; and no follow-up was required on

Maassen’s part. After plaintiff fell and sustained injuries on the stairs on January 20, 2019,

he was treated at a local hospital and issued a low tier restriction for the remainder of his

stay at Jackson Correctional Institution. Therefore, no jury could reasonably conclude that

Maassen’s failure to issue a low tier restriction prior to the January 20 incident rose to the

level of deliberate indifference. Accordingly, defendant Maassen is entitled to summary

judgment as to plaintiff’s Eighth Amendment claim against her.



                                  B. Medical Negligence

       Plaintiff also asserts state law negligence claims against defendants regarding their

failure to provide or implement a low tier restriction for his medical conditions. As

defendants point out, plaintiff cannot bring a negligence claim under Wisconsin law against

a state official without first timely submitting a written “notice of claim” in person or by

certified mail on Wisconsin’s attorney general within 120 days of the event giving rise to the

action. Wis. Stat. § 893.82(3). The parties seem to dispute whether plaintiff has complied



                                             18
      Case: 3:19-cv-00887-bbc Document #: 56 Filed: 05/24/21 Page 19 of 20




with this requirement. Plaintiff says that he served a notice of claim on the attorney general

by certified mail on June 18, 2019 and has submitted a copy of the certified mail receipt.

Dkt. #51-24. However, defendants say that they never received a notice of claim from

plaintiff. In any event, it is unnecessary to resolve any dispute regarding the notice of claim

because I am dismissing plaintiff’s state law claims on another ground.

       The general rule is that federal courts should relinquish jurisdiction over state law

claims if all federal claims are resolved before trial. 28 U.S.C. § 1367(c)(3); Burritt v.

Ditlefsen, 807 F.3d 239, 252 (7th Cir. 2015). In this instance, I will decline to exercise

supplemental jurisdiction over plaintiff’s state law claims because I am granting summary

judgment to defendants on all of the federal claims. Plaintiff may refile these claims in state

court, subject to the applicable state law requirements regarding the notice of claim and

statute of limitations.



                                           ORDER

       IT IS ORDERED that:

       1. The motion for summary judgment filed by defendants Pauline Hulstein, Amanda

Kragness, Tammy S. Maassen and Wade Pulham, dkt. #36, is GRANTED as to plaintiff’s

federal claims.

       2. Plaintiff’s state-law negligence claims are DISMISSED without prejudice under

28 U.S.C. § 1367(c)(3).




                                              19
Case: 3:19-cv-00887-bbc Document #: 56 Filed: 05/24/21 Page 20 of 20




3. The clerk of court is directed to enter judgment for defendants and close this case.

Entered this 24th day of May, 2021.

                                    BY THE COURT:

                                    /s/
                                    ________________________
                                    BARBARA B. CRABB
                                    District Judge




                                      20
